 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ELLIOTT D. GOODIN,
                                                   NO. 2:18-CV-0392-TOR
 8                               Plaintiff,
                                                   ORDER DENYING PLAINTIFF’S
 9           v.                                    MOTION FOR PROTECTION
                                                   ORDER AND MOTION TO
10    IKE (ROBERT) VERCOE,                         APPOINT INVESTIGATOR

11                               Defendant.

12         BEFORE THE COURT are Plaintiff’s Motion for Protection Order (ECF

13   No. 37) and Motion to Appoint Investigator (ECF No. 41). These matters were

14   submitted for consideration without oral argument. The Court has reviewed the

15   record and files herein, and is fully informed. For the reasons discussed below,

16   Plaintiff’s Motion for Protection Order (ECF No. 37) and Plaintiff’s Motion to

17   Appoint Investigator (ECF No. 41) are DENIED.

18      A. Motion for Protection Order

19         Plaintiff filed a request for a “protection order,” which this Court construes

20   as a request for preliminary injunctive relief. ECF No. 37. Plaintiff specifically


        ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTION ORDER
        AND MOTION TO APPOINT INVESTIGATOR ~ 1
 1   requests a court order prohibiting Defendant from coming within 200 yards of

 2   Plaintiff. Id. Plaintiff’s request is duplicative of his prior Motion for Temporary

 3   Restraining Order. ECF No. 15 (requesting Defendant be prohibited from coming

 4   within 500 yards of Plaintiff). As the Court previously explained at ECF No. 19,

 5   Plaintiff’s request would bind Defendant’s employer, the State of Washington, but

 6   the State is not a party in this case. That Eastern State Hospital may receive

 7   federal funding, as Plaintiff argues, does not give rise to jurisdiction in this case.

 8   ECF No. 40. Therefore, this Court does not have jurisdiction to restrain the State

 9   by ordering its employee, Defendant, to maintain a certain distance from Plaintiff

10   in the scope of Defendant’s employment. Even if this Court did have jurisdiction,

11   Plaintiff fails to discuss the relevant legal considerations for injunctive relief, much

12   less establish a legal entitlement to such relief. See Winter v. Nat. Res. Def.

13   Council, Inc., 555 U.S. 7, 20, 22 (2008); All. for the Wild Rockies v. Cottrell, 632

14   F.3d 1127, 1131 (9th Cir. 2011). For these reasons, Plaintiff’s Motion for

15   Protection Order (ECF No. 37) is denied.

16      B. Motion to Appoint Investigator

17         Plaintiff filed a request that the Court appoint the Eastern State Hospital

18   investigator or another investigator from the State of Washington to investigate

19   Plaintiff’s case due to Plaintiff’s indigent status. ECF No. 41. Plaintiff is

20   proceeding pro se and in forma pauperis. “The Supreme Court has declared that


        ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTION ORDER
        AND MOTION TO APPOINT INVESTIGATOR ~ 2
 1   ‘the expenditure of public funds [on behalf of an indigent litigant] is proper only

 2   when authorized by Congress ….’” Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir.

 3   1989) (citing United States v. MacCollom, 426 U.S. 317, 321 (1976)) (brackets in

 4   original). Congress has authorized an indigent party to a civil suit to apply to

 5   proceed in forma pauperis, which allows the party to proceed without prepayment

 6   of court fees. 28 U.S.C. § 1915(a)(1). However, the IFP statute does not authorize

 7   payment of litigation costs, “implying that even IFP plaintiffs are expected to bear

 8   the burden of these expenses.” Clinton v. Cal. Dep’t of Corr., No. CIV S-05-1600-

 9   LKK-CMK-P, 2009 WL 210459, at *5 n.10 (C.D. Cal. Jan. 20, 2009). Plaintiff’s

10   indigent status does not justify the appointment of an investigator at public

11   expense. Plaintiff’s Motion to Appoint Investigator (ECF No. 41) is denied.

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13         1. Plaintiff’s Motion for Protection Order (ECF No. 37) is DENIED.

14         2. Plaintiff’s Motion to Appoint Investigator (ECF No. 41) is DENIED.

15         The District Court Executive is directed to enter this Order and furnish

16   copies to counsel.

17         DATED March 10, 2020.

18

19                                   THOMAS O. RICE
                              Chief United States District Judge
20


        ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTION ORDER
        AND MOTION TO APPOINT INVESTIGATOR ~ 3
